Title: To John Adams from Henry Colman, 21 September 1813
From: Colman, Henry
To: Adams, John



Dear Sir,
Hingham 21. Sept.  1813—

I intend to begin my journey on monday next and as my object is not less to see men than things, may I avail myself, of your kind offer of letters to Mr King and Mr Jay. Mr Jay lives a little off the stage road between New Haven and New York and I shall very willingly go out of my way to find him. May I likewise ask the favour of Mrs. A’s letter to Mrs Rush, since it will be interesting to me to see any one connected with the truly great and good Dr. Rush.—
I hope to have the pleasure to call on you on Thursday afternoon, to take these letters if, by that time, it be both convenient and agreeable to you to prepare them.—I regret in this way to tax your time and kindness. I am not insensible to the many favours, which I have already received from you but am, my dear Sir, with affection and the greatest respect, / Yr obliged and obedt Servt.

Henry Colman.—